Slip Op. 02-96

             UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                                :
KOYO SEIKO CO., LTD. and                        :
KOYO CORPORATION OF U.S.A.;                     :
NSK LTD. and NSK CORPORATION;                   :
NTN BEARING CORPORATION OF AMERICA,             :
AMERICAN NTN BEARING MANUFACTURING              :
CORPORATION and NTN CORPORATION;                :
THE TIMKEN COMPANY,                             : Consolidated
                                                : Court No.
                  Plaintiffs and                : 98-06-02274
                  Defendant-Intervenors,        :
                                                :
                  v.                            :
                                                :
UNITED STATES,                                  :
                                                :
               Defendant.                       :
________________________________________


                                  JUDGMENT

     This Court, having received and reviewed the United States

Department   of    Commerce,    International    Trade   Administration’s

(“Commerce”), Final Results of Redetermination Pursuant to Court

Remand on Koyo Seiko Co. v. United States, 26 CIT ___, 186 F. Supp.

2d 1332 (2002) (“Remand Results”), comments to preliminary version

of the Remand Results by Koyo Seiko Co., Ltd. and Koyo Corporation

of U.S.A. and NSK Ltd. and NSK Corporation, holds that Commerce

duly complied with the Court’s remand order, and it is hereby


     ORDERED that the Remand Results filed by Commerce on July 1,

2002, are affirmed in their entirety; and it is further
Consol. Court No. 98-06-02274                             Page 2


     ORDERED that since all other issues have been decided, this

case is dismissed.




                                  ______________________________
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE


Dated:    August 22, 2002
          New York, New York